Fourth Court of Appeals
                                            San Antonio, Texas
                                               October 28, 2021

                                              No. 04-85-00094-CR

                                             Gerardo RODRIGUEZ,
                                                   Appellant

                                                      v.

                                            THE STATE OF TEXAS
                                                  Appellee

                        From the 38th Judicial District Court, Medina County, Texas
                                           Trial Court No. 5388

                                                ORDER

        The court’s opinion in this appeal issued on May 28, 1986. On May 26, 2010, and on
October 17, 2018, this court denied appellant’s requests for a loan of records. On July 31, 2021,
appellant again requested a loan of records, now pursuant to Rule 12.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 12.4 (permitting records be taken from the clerk of
court’s office with the clerk’s permission and under conditions that may be modified). By his
motion, appellant requests a modification of the conditions specified in Rule 12.4 for
withdrawing court records and for entry of an order for production and inspection of records. He
states that he is seeking modification of our rules,

           so that he can provide the APPELLATE COURT CLERK with and ITEMIZE
           LIST of the document(s) that he is seeking to WITHDRAW by purchasing the
           document(s) he so desires from the record(s) and then send to the CLERK of the
           COURT a MONEU ORDER/CHECK payable to the COURT for the
           WITHDRAWN ITEMS. 1

        Appellant’s motion is DENIED. Nevertheless, to assist appellant, attached to this order is
an index of the clerk’s record and the reporter’s record in the case. Appellant may notify the
clerk of court of the portions of the record he desires, and the clerk of court will respond with the
payment amount required to obtain a copy of those portions. If appellant wishes to obtain a free
copy of the record, appellant will need to file a motion in the trial court in which his conviction
was obtained and demonstrate that his claim is not frivolous and that the record is needed to


1
    Typographical errors in the original.
decide the issues presented. See United States v. MacCollom, 426 U.S. 317, 326 (1976);
Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).




                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court